DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 13, 2020 is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1, the prior art does not teach, suggest or render obvious the claimed method in combination as claimed including:
Causing a second current to go through the sense resistor from a second current source;
Measuring a second voltage across the sense resistor resulting from the second current; and
Determining a resistance value of the sense resistor based on a voltage difference between the first and second voltage and a current difference between the first current and the second current.


Injecting a third current at the first node of the sense resistor from a third current source during a second time;
Injecting a fourth current at the second node of the sense resistor from a fourth current source during the second time;
Measuring a second voltage across the sense resistor; and
Determining a resistance value of the sense resistor based at least in part, on a difference between the first voltage and the second voltage, and a current difference between the first current and the third current.
With regard to claim 11, the prior art does not teach, suggest or render obvious the claimed apparatus in combination as claimed including:
A sense resistor coupled between a second current carrying node of the transistor and ground;
A second current source coupled to provide a second current to the sense resistor; and
An amplifier coupled to a first node and a second node of the sense resistor to provide an indication of a first voltage across the sense resistor with the first current and to provide an indication of a second voltage across the sense resistor with the second current.
With regard to claim 17, the prior art does not teach, suggest or render obvious the claimed apparatus in combination as claimed including:
A sense resistor having a first node coupled to a second current carrying node of the transistor and a second node coupled to ground; 
An amplifier circuit coupled to the first node and the second node of the sense resistor to provide a first voltage measurement indicating a first voltage across the sense resistor at the first time;
A third current source coupled to supply a third current at a second time to the sense resistor through the first node;
A fourth current source to supply a fourth current to the second node at the second time; and wherein the amplifier circuit provides a second voltage measurement indicating a second voltage across the sense resistor at the second time.
With regard to claims 2-5, 7-10, 12-16 and 18-20, these claims are allowed at least by virtue of their dependencies directly or indirectly from the base claims, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicants’ attention is invited to the followings whose inventions disclose similar devices.
Chen et al. (US 2010/0127670 A1) generally relates to a fast battery charger which is capable of automatically measuring a battery internal impedance for providing a compensation.  
Jayapalan et al. (US 2009/0146681 A1) relates generally to techniques for estimating resistance and capacitance of metal interconnects in an electronics circuit.  An apparatus comprises a first interconnect; a first set of pads coupled to the first interconnect and used for simultaneously applying a first current through the first interconnect and measuring a first voltage across the first interconnect, the first current and the first voltage being used to estimate resistance of the first interconnect; and a test circuit configured to charge and discharge the first interconnect to estimate capacitance of the first interconnect or to estimate capacitance mismatch for the first interconnect; a second interconnect; and a second set of pads coupled to the second interconnect and used for simultaneously applying a second current through the second 

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI-AN D. NGUYEN whose telephone number is (571) 272-2170.  The examiner can normally be reached MON-THURS (7:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK J. ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

HOAI-AN D. NGUYEN
Primary Examiner
Art Unit 2858



/HOAI-AN D. NGUYEN/Primary Examiner, Art Unit 2858